Citation Nr: 0029247	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-11 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to April 
1976.

In a June 1997 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
denied a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  The veteran was 
notified of that decision by letter dated June 16, 1997, but 
did not appeal that decision within the one year time limit.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 RO rating decision that 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran perfected his 
appeal.  

The RO issued a supplemental statement of the case in 
September 1999 that appears to have reopened the service 
connection claim, although it did not expressly decide 
whether any additional evidence was new and material 
evidence.  The Board must address the issue of new and 
material evidence on its own, regardless of the RO's 
determination.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  Thus, even 
though the RO reopened the claim of service connection for 
PTSD, the Board must initially consider whether new and 
material evidence has been submitted.  Thereafter, the Board 
may consider the claim on the merits.  

The veteran testified before an RO hearing officer in July 
1999.  He does not desire a hearing before a member of the 
Board.


FINDINGS OF FACT

1.  In a June 1997 decision, the RO denied entitlement to 
service connection for PTSD and provided notice of procedural 
and appellate rights; however a notice of disagreement was 
not received within the subsequent one-year period.

2.  Evidence submitted since the RO's June 1997 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A competent diagnosis of PTSD due to active service has 
been given.


CONCLUSIONS OF LAW

1.  The RO's June 1997 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(a), 20.302, 20.1103 (1999).

2.  New and material evidence has been submitted since the 
RO's final decision, thus, the claim for service connection 
for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1997 decision, the RO denied entitlement to service 
connection for PTSD on the basis that there was no confirmed 
diagnosis of PTSD.  The veteran was provided notice of his 
procedural and appellate rights; however he did not perfect 
his appeal.  That decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(a), 
20.302, 20.1103.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has indicated 
that the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The last disallowance of record is considered to be the last 
decision that finally denied the claim, whether it was denied 
on a new and material basis or on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
decision of record was in June 1997.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the evidence added to the record since the June 
1997 rating decision consists of VA inpatient and outpatient 
records dated after that decision as well as an August 1999 
VA PTSD examination report.  The Board notes that VA 
outpatient records submitted along with a waiver of the 
veteran's right to have the RO initially consider the 
evidence have been submitted.  This evidence reflects a 
diagnosis of PTSD due to active service.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but it 
is also material because it directly conflicts with the 
reason for the denial of the veteran's claim in June 1997.  
Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1999).  The Board may therefore evaluate the merits 
of the claim after ensuring the duty to assist specified at 
38 U.S.C.A. § 5107(b) has been fulfilled.  


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  To this extent only, the appeal is granted.  

REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  In adjudicating a claim for PTSD, the 
applicable VA regulation states that service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).

In the case of Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court confirmed that the evidence must show that the veteran 
has a diagnosis of PTSD, that the veteran was exposed to a 
stressor during service (which may be combat or non-combat 
service), and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  In the Cohen case, the Court provided distinctions 
between non-combat and combat service.  In cases of non-
combat service, the Court indicated that the veteran's own 
lay testimony is insufficient to establish the occurrence of 
the stressor and must be corroborated by credible supporting 
evidence.  The Cohen case indicated that credible supporting 
evidence includes lay/comrade statements as well as service 
department verification.  The Court further explained that a 
PTSD diagnosis by a mental health professional must be 
presumed to have been made in accordance with Diagnostic and 
Statistical Manual of Mental Disorders (DSM) criteria.  In 
other words, a diagnosis of PTSD by a mental health examiner 
will be presumed to be in accordance with DSM criteria as to 
adequacy of symptomatology and sufficiency of stressor.  

The veteran claimed that during Operation Reforger in 1975-76 
in Germany, an armored personnel carrier accident cost the 
lives of 9 in his battalion.  Another died shortly thereafter 
during a drinking binge.  There is a current diagnosis of 
PTSD that has been attributed to the veteran's claimed 
stressors during service; however, the veteran has not 
alleged and the record does not indicate that the claimed 
stressors are related to combat.  Therefore, the veteran's 
claimed stressor must be corroborated before service 
connection can be granted for PTSD.  If the claimed stressor 
is not corroborated, then a diagnosis based upon that 
stressor would not be valid.  As such, the RO should attempt 
to verify the veteran's claimed stressor.  

Accordingly, this matter is remanded for the following 
action:

1.  The RO should request from the 
appropriate service department source 
copies of the veteran's complete service 
personnel/administrative file, duty 
assignments etc., to include his service 
unit records.  

2.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22160, for 
verification of whether the veteran's 
alleged stressors occurred.  

3.  The RO should contact the veteran and 
inform him that he may specifically 
submit lay/comrade statements that 
support his report of alleged stressors.  

4.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the stressors 
experienced by the veteran, making a 
specific determination whether the 
evidence supports such stressors that are 
alleged. 

5.  The RO should then review the record 
and ensure that all the above actions 
have been completed.  When the RO is 
satisfied that the record is complete, 
the RO should review all of the evidence 
of record and re-adjudicate the issue of 
entitlement to service connection for 
PTSD on the merits and in light of the 
Cohen case.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations to 
include the new version of 38 C.F.R. 
§ 3.304(f).  They should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day, Member
	Board of Veterans' Appeals

 

